Citation Nr: 0703634	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  03-13 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for bilateral knee 
disorders. 

Entitlement to service connection for residuals of 
encephalitis, including a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1976.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In order to satisfy certain due process concerns, as well as 
to develop additional evidence, the case was remanded to the 
RO in May 2004.  


FINDINGS OF FACT

1.  The competent evidence of record is against finding that 
the veteran has a bilateral hearing loss which is related to 
service.

2.  The veteran is not shown to be suffering from a bilateral 
knee disorder that is due to any event or incident of his 
service, and arthritis of either knee was not manifested to a 
compensable degree in the first year following the veteran's 
separation from active duty.

3.  Encephalitis, to include seizures, was not present during 
service or for many years following separation therefrom, and 
the post-service manifestation of this disorder is not shown 
to be related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated by 
active service, and a sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2006).


2.  A bilateral knee disorder was not incurred or aggravated 
by active service, and arthritis of the knees may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309.

3.  Encephalitis, including a seizure disorder, was not 
incurred or aggravated by active service, nor may 
encephalitis lethargia be presumed to have been incurred in 
or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice, in the form of letters dated in 
May 2004 and March 2006, fulfills the provisions of 38 
U.S.C.A. § 5103(a).   The March 2006 letter provided notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  


The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
above-mentioned notices instructed the appellant what he 
needed to show to entitlement to service connection, as well 
as his duty to submit all pertinent evidence in his 
possession.  The content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to the VA 
notice.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  Id.

Factual Background

Review of the service medical records, including the 
enlistment and separation examination reports, dated in 
August 1973 and July 1976, reveal that no hearing loss was 
shown during the veteran's period of active duty.  An October 
1974 shows that the veteran had a small cyst forming in his 
inner right ear.  He also complained of right ear pain in 
August 1975.  

The veteran complained of a right knee injury following a 
parachute jump in August 1975.  Examination of the knee was 
reported to be normal.  He complained of left knee pain in 
September 1975.  A left knee disorder was not reported.  

The service medical records do not support the veteran's 
assertion that he was first treated for symptoms of 
encephalitis while at Fort Bragg.  To this, efforts to obtain 
records from the Womack Army Medical Center, proved to be 
unsuccessful.  

A 1983 VA hospital summary, showing that the veteran was 
admitted in February and March, includes diagnoses of 
Epstein-Barr virus (EPV) encephalitis and a  seizure 
disorder.  

An April 1983 VA outpatient treatment record shows a 
diagnosis of status post EPV encephalitis.

In June 1983, the veteran was seen for a VA examination.  No 
hearing loss or knee problems were reported.  X-ray 
examination of the right knee was normal.  

A February to March 1984 VA hospital summary shows that he 
underwent a electroencephalogram.  During this admission it 
is also noted that he suffered from at least seven tonic-
clonic seizures.  

A September 1984 VA medical certificate includes diagnoses of 
seizure disorder and mild right knee strain.  

A September 1987 VA medical certificate shows that the 
veteran fell during a seizure, causing his right knee to 
swell.  An infrapatellar hematoma was diagnosed.  VA X-ray 
examination of the veteran at that time showed normal right 
knee findings.  

The report of an October 1987 VA examination shows that the 
veteran provided a history of seizures since having an 
episode of encephalitis in 1983.  A diagnosis of seizure 
disorder secondary to encephalitis in "1973" (sic) was 
provided.  (Without any other reference to 1973 in the report 
it is evident that this date is a typographical error.)  

The report of a March 1994 VA neurological examination notes 
of a history of encephalitis beginning in the 1980's.  A 
history of Epstein-Barr encephalitis in the 1980's was 
diagnosed, as was complex partial epilepsy.  

The report of a March 1994 VA general medical examination 
includes a diagnosis of a history of EBV encephalitis with 
seizure disorder.  

A VA outpatient treatment record dated in March 2002 shows 
that EBV encephalitis with secondary seizures was diagnosed.  

A July 2002 VA outpatient treatment record shows complaints 
of bilateral knee pain with intermittent instability 
resulting in falls.  Examination was unremarkable; knee pain 
was diagnosed.  A July 2002 VA X-ray report notes right knee 
pain and weakness complaints for several months, and a 
history of an injury in 1975.  Radiographs of right knee were 
unremarkable.  

A December 2005 VA outpatient treatment record shows the 
veteran was noted to have over a 20-year history of complex 
partial seizures with secondary generalization since EBV 
encephalitis.  

The veteran was afforded a VA audiology examination in March 
2006.  The veteran's claims file was reviewed by the 
examiner.  Bilateral sensorineural hearing loss was 
diagnosed.  Bilateral hearing loss as defined in 38 C.F.R. 
§ 3.385 was documented.  The examiner opined that it was 
"less likely as not" that the hearing loss was either 
caused or aggravated by in-service acoustic trauma.  The 
examiner also opined that it was "less likely as not' that 
the veteran's hearing loss had been manifested to a 
compensable degree within one year of his October 1976 
separation from the military.  

The veteran was also afforded a VA brain and spinal cord 
examination in March 2006.  The examining physician indicated 
that he had reviewed the "rather thick" claims file.  
Following examination of the veteran, the examiner diagnosed 
right knee osteoarthritis, and left knee patellar femoral 
syndrome.  The examiner opined that neither knee disorder had 
their onset or were significantly accelerated by the 
veteran's service.  The examiner added that the veteran's 
knees were evaluated as being normal at the time of his 
military separation and no evidence existed of a continuous 
bilateral knee problem between the veteran's service 
separation and the present.  He further mentioned that the 
in-service treatment afforded the veteran for his knees did 
not constitute significant trauma which might result in 
lifelong problems.  

Concerning encephalitis the examiner pointed out that 
encephalitis first was manifested in 1983.  Since that time 
the veteran was noted to have had seizures.  The examiner 
opined that the veteran did not have neurologic problems 
during his military service, and that there is no indication 
that the veteran had encephalitis in service.  He added that 
it would have been an extremely rare occurrence for an acute 
viral encephalitis to be dormant for seven years between 
infection and symptoms, so rare, in fact, that it would be 
beyond mere speculation to indicate that this was the case.  
The examiner concluded that the veteran's encephalitis did 
not have its onset in service, nor was there evidence that a 
seven-year latency in the onset of the encephalitis existed.  

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 
 Certain enumerated disorders, to include sensorineural 
hearing loss, arthritis, and residuals of encephalitis 
lethargia may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
following separation from active duty.  38 U.S.C.A. §§ 1101, 
1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is also mindful that it cannot make 
its own independent medical determinations and that there 
must be plausible reasons for favoring one medical opinion 
over another.  Evans v. West, 12 Vet. App. 22, 30 (1999). 

To establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred or 
aggravated there.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

Analysis

Bilateral Hearing Loss

The veteran contends that his hearing loss is essentially due 
to his having been treated during his military service for a 
cyst.  

In this case, the service medical records concerning the 
veteran's three years of active duty service do not reveal 
any evidence of a bilateral hearing loss.  While he did 
complain of right ear problems in-service, these did not 
involve the loss of hearing.  Further, a VA examiner after 
affording the veteran a VA ear audiological examination in 
March 2006, opined that while the veteran had bilateral 
hearing loss, this loss was "less likely as not" caused or 
aggravated by the military service, to include acoustic 
trauma.  He also added that it was "less likely as not" 
that, as reported above, the veteran's current hearing loss, 
described as being sensorineural in nature, was manifest to a 
compensable degree within one year of his 1976 separation 
from active duty.  As such, the claim must be denied.  

Bilateral Knee Disorder

The veteran contends that he has bilateral knee disorders 
which are attributable to injuries sustained during his 
active service.  

The veteran's service medical records do show that the 
veteran complained of right and left knee problems, but that 
a knee disorder was never diagnosed.  

Post service treatment for either of the appellant's knees is 
not shown until 1987, when he was treated for right knee 
swelling following a fall.  He was later treated in 2002 for 
complaints of bilateral knee pain, also attributed to falls.  
Following being examined by VA in March 2006, the examiner 
essentially opined that the veteran did not have a knee 
disorder as a result of his military service.  Consequently, 
direct service connection, i.e., on the basis that chronic 
disability became manifested in service and has persisted 
since, is not warranted.  While this examiner provided a 
diagnosis of right knee osteoarthritis, that diagnosis comes 
well after the veteran's separation from active duty.  As 
such, presumptive service connection for knee arthritis is 
not for consideration.  There is also no postservice 
continuity of complaints or symptoms pertaining to any knee 
disability.

Without evidence of a chronic right or left knee disability 
in service, arthritis of either knee in the first postservice 
year, and with no evidence of a nexus between any current 
knee disability and service, service connection for such 
disability is not warranted.  As such, the benefit sought on 
appeal is denied.



Residuals of Encephalitis, including a Seizure Disorder

The veteran contends that he has encephalitis and seizures as 
a result of his being bitten by insects during training at 
Fort Bragg.  In support of this argument he submitted 
treatise evidence to VA in December 2003.  

The Board has considered the evidence of record and the 
applicable law and regulations and finds that entitlement to 
service connection is not warranted.  The veteran's service 
medical records do not show treatment for or a diagnosis of 
encephalitis or a seizure disorder.  Encephalitis was 
contracted in 1983 and has not been medically linked to 
service.  1983 is clearly more than one year following the 
veteran's separation from active duty.  Thus, presumptive 
service connection can not be awarded.  As mentioned above, 
the VA examiner who examined the veteran in March 2006 opined 
that there was no evidence that the veteran had neurologic 
problems in service, and that there was no evidence that he 
had encephalitis in service.  The examiner further mentioned 
that there was no evidence that the veteran's encephalitis, 
diagnosed in 1983, had a seven-year latency period.  
Therefore, service connection for encephalitis, on either a 
direct or presumptive basis, is not warranted.

The veteran's statements relating his claimed disorders to 
service are not competent evidence.  As a layperson, he lacks 
the training/expertise to provide a competent opinion in the 
matter of medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral knee 
disorders is denied. 

Entitlement to service connection for residuals of 
encephalitis, including a seizure disorder, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


